SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the registrant x Filed by a party other than the registrant o Check the appropriate box: oPreliminary Proxy Statement xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) SEABRIGHT HOLDINGS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (Check the appropriate box.): xNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated, and state how it was determined.): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2), and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration number or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, schedule, or registration statement no.: (3)Filing party: (4)Date filed: SeaBright Holdings, Inc. 1501 4th Avenue, Suite2600 Seattle, Washington 98101 April 15, 2011 To our Stockholders: We are pleased to invite you to attend the annual meeting of stockholders of SeaBright Holdings, Inc. to be held on May 17, 2011, at 9:00a.m.Pacific Time in the Alki Room on the 3rdfloor of the Century Square Building located at 1501 4thAvenue, Seattle, Washington 98101. Details regarding admission to the meeting and the business to be conducted are more fully described in the accompanying notice of annual meeting of stockholders and proxy statement. The notice of annual meeting of stockholders, proxy statement and proxy are being mailed to stockholders on or about on April 15, 2011. Your vote is important. Whether or not you plan to attend the annual meeting, we hope you will vote as soon as possible by following the instructions on the enclosed proxy card or voting instruction card. Voting by written proxy will ensure your representation at the annual meeting regardless of whether you attend in person. Thank you for your ongoing support of and continued interest in SeaBright. Sincerely, John G. Pasqualetto Chairman, President and Chief Executive Officer 2 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF STOCKHOLDERS 1 QUESTIONS AND ANSWERS 3 Proxy Materials 3 Voting Information 3 Stock Ownership Information 6 PROPOSAL NO. 1 – ELECTION OF DIRECTORS 7 PROPOSAL NO. 2 – RATIFICATION OF THE AUDIT COMMITTEE’S APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 11 PROPOSAL NO. 3 – SAY ON PAY – ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT UNDER “EXECUTIVE COMPENSATION” 12 PROPOSAL NO. 4 – SAY WHEN ON PAY – ADVISORY PROPOSAL ON THE FREQUENCY OF A STOCKHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 13 BOARD OF DIRECTORS AND CORPORATE GOVERNANCE 14 Board Composition 14 Company Leadership Structure 14 Board’s Role in Risk Oversight 15 Communication with the Board of Directors 15 Board Committees 16 Compensation Committee Interlocks and Insider Participation 18 Corporate Governance Guidelines 18 Code of Ethics 18 EXECUTIVE OFFICERS AND KEY EMPLOYEES 19 EXECUTIVE COMPENSATION 21 Compensation Discussion and Analysis 21 Compensation Committee Report 29 Summary Compensation Table 30 Grants of Plan Based Awards 31 Employee Benefit Plans 34 Outstanding Equity Awards 38 Options Exercised and Restricted Stock Vested 39 Potential Payments Upon Termination or Change of Control 40 Equity Compensation Plan Information 46 DIRECTOR COMPENSATION 47 Summary of Director Compensation 47 Director Compensation 48 BENEFICIAL OWNERSHIP TABLE 50 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 52 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 52 AUDIT COMMITTEE DISCLOSURE 52 Principal Accounting Fees and Services 52 Report of the Audit Committee 53 OTHER MATTERS 55 Stockholder Proposals and Director Nominations 55 Cost of Solicitation 56 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The annual meeting of stockholders of SeaBright Holdings, Inc. (“SeaBright” or the “Company”) will be held on May 17, 2011, at 9:00a.m.Pacific Time in the Alki Room on the 3rdfloor of the Century Square Building located at 1501 4thAvenue, Seattle, Washington 98101, for the following purposes: 1.To elect as directors to the Board of Directors of the Company the six nominees named in the attached proxy statement; 2.To ratify the Audit Committee’s appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December31, 2011; 3.To vote on an advisory proposal on compensation of our named executive officers as disclosed in this proxy statement under “Executive Compensation”; 4.To vote on an advisory proposal on the frequency of a stockholder vote on the compensation of our named executive officers; and 5.To transact any other business as may properly come before the meeting or any adjournment or postponement thereof. Our Board of Directors recommends a FOR vote for each of proposals (1), (2) and (3) above and for a frequency of one year for proposal (4) above. Stockholders of record at the close of business on March 23, 2011, are entitled to notice of and to vote at the annual meeting and any adjournment or postponement thereof. Whether or not you expect to be present at the meeting, please vote your shares by following the instructions on the enclosed proxy card or voting instruction card. If your shares are held in the name of a bank, broker or other record holder, telephone or Internet voting may be available to you only if offered by them. Their procedures should be described on the voting form they send to you. Any person voting by proxy has the power to revoke it at any time prior to its exercise at the meeting in accordance with the procedures described in the accompanying proxy statement. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on May 17, 2011: The Proxy Statement and 2010 Annual Report on Form10-K are available in the Investor Relations section of our website at www.sbic.com. IF YOU PLAN TO ATTEND: Please note that space limitations make it necessary to limit attendance to stockholders. Registration will begin at 8:00a.m.Each stockholder may be asked to present valid picture identification, such as a driver’s license or passport. Stockholders holding stock in brokerage accounts (“street name” holders) will need to bring a copy of the voting instruction card or a brokerage statement reflecting stock ownership as of the record date. Cameras, recording devices and other electronic devices will not be permitted at the meeting. Directions to the annual meeting of stockholders where you may vote in person can be obtained by contacting our Investor Relations department at (206)269-8500. By Order of the Board of Directors, D. Drue Wax Senior Vice President, General Counsel and Secretary Seattle, Washington April 15, 2011 2 QUESTIONS AND ANSWERS Proxy Materials Why am I receiving this proxy statement? SeaBright is soliciting proxies for the 2011 annual meeting of stockholders. You are receiving a proxy statement because you owned shares of SeaBright common stock on March 23, 2011, the record date, and that entitles you to vote at the meeting. By use of a proxy, you can vote whether or not you attend the meeting. This proxy statement describes the matters on which we would like you to vote and provides information on those matters so that you can make an informed decision. What information is contained in this proxy statement? The information in this proxy statement relates to the proposals to be voted on at the annual meeting, the voting process, SeaBright’s Board of Directors (the “Board of Directors” or the “Board”) and Board committees, the compensation of directors and executive officers for the 2010 fiscal year and other required information. Will I receive a copy of SeaBright’s annual report? A copy of our 2010 Annual Report on Form10-K is enclosed. Stockholders may request another free copy of our 2010 Annual Report on Form10-K from: SeaBright Holdings, Inc. Attn: Investor Relations 1501 4th Avenue, Suite2600 Seattle, Washington 98101 (206)269-8500 Alternatively, stockholders can access the 2010 Annual Report on Form10-K and other financial information in the Investor Relations section of SeaBright’s web site at www.sbic.com. SeaBright will also furnish any exhibit to the 2010 Form10-K if specifically requested. Voting Information What will I be voting on? · Election of directors (see “Proposal No. 1 – Election of Directors”). · Ratification of the Audit Committee’s appointment of KPMG LLP as independent registered public accounting firm for the year ending December31, 2011 (see “Proposal No. 2 – Ratification of the Audit Committee’s Appointment of KPMG LLP as Independent Registered Public Accounting Firm for the Year Ending December31, 2011”). · An advisory proposal on the compensation of our named executive officers as disclosed in this proxy statement under “Executive Compensation” (see “Proposal No. 3 – Say on Pay – Advisory Vote on Approval of the Compensation of our Named Executive Officers as Disclosed in this Proxy Statement under ‘Executive Compensation’”); and · An advisory proposal on the frequency of a stockholder vote on the compensation of our named executive officers (see “Proposal No. 4 – Say When on Pay – Advisory Vote on the Frequency of a Stockholder Vote on the Compensation of our Named Executive Officers”). How does the Board of Directors recommend that I vote? SeaBright’s Board recommends that you vote your shares “FOR” each of the nominees to the Board, “FOR” the ratification of our independent registered public accounting firm for the 2010 fiscal year, “FOR” advisory approval of the compensation of our named executive officers; and for a frequency of one year for future advisory votes on the compensation of our named executive officers. 3 How do I vote? If you are a holder of record (that is, your shares are registered in your own name with our transfer agent at the close of business on March 23, 2011), you can vote either in person at the annual meeting or by proxy without attending the annual meeting. We urge you to vote by proxy even if you plan to attend the annual meeting so that we will know as soon as possible that enough votes will be present for us to hold the meeting. If you attend the meeting in person, you may vote at the meeting and your proxy will not be counted. If you hold your shares in “street name,” you must either direct the bank, broker or other record holder of your shares as to how to vote your shares, or obtain a proxy from the bank, broker or other record holder to vote at the meeting. Please refer to the voting instruction cards used by your bank, broker or other record holder for specific instructions on methods of voting, including by telephone or using the Internet if such services are offered by your bank, broker or other record holder. Your shares will be voted as you indicate. If you return the proxy card but you do not indicate your voting preferences, then the individuals named on the proxy card will vote your shares in accordance with the recommendations of the Board. The Board and management do not now intend to present any matters at the annual meeting other than those outlined in the notice of the annual meeting. Should any other matter requiring a vote of stockholders arise, stockholders returning the proxy card confer upon the individuals named on the proxy card discretionary authority to vote the shares represented by such proxy on any such other matter in accordance with their best judgment. Can I change my vote? Yes. If you are a holder of record, at any time before your proxy is voted, you may change your vote by: · revoking it by written notice to the Secretary of SeaBright at the address on the cover of this proxy statement; · delivering a later-dated proxy;or · voting in person at the meeting. If you hold your shares in “street name,” please refer to the information forwarded by your bank, broker or other record holder for procedures on revoking or changing your proxy. How many votes do I have? You will have one vote for every share of SeaBright common stock that you owned on March 23, 2011. How many shares are entitled to vote? There were 22,355,755 shares of SeaBright common stock outstanding as of the record date and entitled to vote at the meeting. Each share is entitled to one vote. How many shares must be present to hold the meeting? Under SeaBright’s Amended and Restated By-Laws, holders of a majority of the outstanding shares of capital stock entitled to vote must be present, in person or by proxy, to hold the annual meeting. How many votes are needed for the proposals to pass? · The six nominees for director who receive the highest number of votes at the annual meeting will be elected. · The affirmative vote of a majority of the shares present in person or represented by proxy is required to approve the ratification of the appointment of the independent registered public accounting firm. · The affirmative vote of a majority of the shares present in person or represented by proxy is required to approve the advisory proposal on the compensation of our named executive officers. · With respect to the advisory proposal on the frequency of a stockholder vote on the compensation of our named executive officers, the Board will consider the frequency that receives the highest number of votes to be the frequency selected by our stockholders. 4 What if I vote “withhold” or “abstain”? In the election of directors, you may vote “FOR” all or some of the nominees or you may vote to “WITHHOLD” with respect to one or more of the nominees. A vote to “WITHHOLD” on the election of directors will have no effect on the outcome. In the advisory proposal on the frequency of a stockholder vote on the compensation of our named executive officers, you may vote for “ONE YEAR,” “TWO YEARS,” “THREE YEARS” or “ABSTAIN.” A vote to “ABSTAIN” on this advisory proposal will have no effect on the outcome. For the other items of business, you may vote “FOR,” “AGAINST” or “ABSTAIN.” A vote to “ABSTAIN” on the other items of business will have the same effect of a vote “AGAINST.” If you vote “ABSTAIN,” your shares will be counted as present for purposes of determining whether enough votes are present to hold the annual meeting. Is cumulative voting permitted for the election of directors? No. What if I don’t return my proxy card and don’t attend the annual meeting? If you are a holder of record and you don’t vote your shares, your shares will not be voted. If you hold your shares in “street name,” and you don’t give your bank, broker or other record holder specific voting instructions, the votes will be “broker non-votes.” “Broker non-votes” will have no effect on the vote for the election of directors, the vote for the proposal to ratify the Audit Committee’s appointment of the independent registered public accounting firm, the advisory vote on the compensation of our named executive officers and the advisory vote on the frequency of a stockholder vote on the compensation of our named executive officers because “broker non-votes” are not counted or deemed to be represented for determining whether stockholders have approved these proposals. What happens if a nominee for director declines or is unable to accept election? If you vote by proxy, and if unforeseen circumstances make it necessary for the Board to substitute another person for a nominee, the individuals named on the proxy card will vote your shares for that other person. Is my vote confidential? Yes. Your voting records will not be disclosed to us except: · as required by law; · to the inspector of election;or · if the election is contested. 5 If you are a holder of record, and you write comments on your proxy card, your comments will be provided to us, but your vote will remain confidential. Stock Ownership Information What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most SeaBright stockholders hold their shares through a bank, broker or other record holder rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholder of Record If your shares are registered directly in your name with SeaBright’s transfer agent, Computershare TrustCompany, N.A. (“Computershare”), you are considered, with respect to those shares, the stockholder of record, and these proxy materials are being sent directly to you by SeaBright. As the stockholder of record, you have the right to grant your voting proxy directly to SeaBright or to a third party, or to vote in person at the meeting. SeaBright has enclosed a proxy card for you to use. Beneficial Owner If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in “street name,” and these proxy materials are being forwarded to you together with a voting instruction card on behalf of your bank, broker or other record holder. As the beneficial owner, you have the right to direct your bank, broker or other record holder how to vote and you also are invited to attend the annual meeting. Your bank, broker or other record holder has enclosed or provided voting instructions for you to use in directing the bank, broker or other record holder how to vote your shares. Since a beneficial owner is not the stockholder of record, you may not vote these shares in person at the meeting unless you obtain a “legal proxy” from the bank, broker or other record holder that holds your shares, giving you the right to vote the shares at the meeting. What if I have questions for SeaBright’s transfer agent? Please contact Computershare at the phone number or address listed below, with questions concerning stock certificates, transfer of ownership or other matters pertaining to your stock account. First Class/Registered/Certified Mail: Courier Services: Computershare Investor Services
